In an action to rescind a contract, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Cohalan, J.), dated September 22, 2003, which, upon his failure to appear at a scheduled conference, granted the defendants’ oral application to dismiss the complaint pursuant to 22 NYCRR 202.27.
Ordered that the appeal is dismissed, with costs.
No appeal lies from an order entered upon the default of the appealing party (see CPLR 5511). H. Miller, J.P, Cozier, S. Miller and Fisher, JJ., concur.